DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 6-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. (Pub. No.: US 20210014883 A1), hereinafter Khoshnevisan, in view of Sarkis et al. (Pub. No.: US 20200351903 A1), hereinafter Sarkis.

With respect to claim 1, Khoshnevisan teaches A method comprising: receiving, by a wireless device, configuration parameters of a plurality of control resource sets (CORESETs) grouped into a plurality of control resource set (CORESET) groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs); 
receiving, via a channel associated with a first CORESET of the plurality of CORESETs, first downlink control information (DCI) indicating a first scheduled transmission of a first transport block (TB) ([0007], the UE to receive a set of DCIs for a set of data channels for a first TB… the first DCI received in a first control resource set (CORESET) of a first group of CORESETs); 
[0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs and the second DCI received in a second CORESET of a second group of CORESETs), receiving, via a channel associated with the second CORESET, second DCI indicating a second scheduled transmission of a second TB ([0007, 0018], receiving a DCI associated with a second TB);
receiving the second TB ([0018], receiving a DCI associated with a second TB); 
receiving the first TB ([0007, 0020], receiving a first data signal associated with the first TB); and 
transmitting a first acknowledgment for the first TB ([0007], ACK information associated with the first TB) and a second acknowledgement for the second TB ([0018], the ACK information associated with the second TB).  

Although Khoshnevisan teaches the first scheduled transmission and the second scheduled transmission as set forth above.  Khoshnevisan does not explicitly teach wherein the second scheduled transmission starts earlier than the first scheduled transmission.  

However, Sarkis teaches wherein the second scheduled transmission starts earlier than the first scheduled transmission ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sarkis, wherein the second scheduled transmission starts earlier than the first scheduled transmission, into the teachings of Khoshnevisan, in order to improve overall user experience by decreasing latency of high priority transmissions, such that high priority data may be sent (or received) before or during subsequent transmission of low priority data (Sarkis, [0148]).

With respect to claim 2, Khoshnevisan teaches processing the second TB and the first TB such that the receiving the second TB and the receiving the first TB are based on the first CORESET ([0085], Accordingly, the UE may then transmit ACK information for the corresponding downlink data channels based on the attempting to decode the TB on resources of the downlink data channels as indicated by the multiple DCIs) and the second CORESET being in different CORESET groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs and the second DCI received in a second CORESET of a second group of CORESETs).

With respect to claim 3, Khoshnevisan teaches receiving the second TB and the receiving the first TB as set forth above.

Khoshnevisan does not explicitly teach the second TB starts earlier than a start of the receiving the first TB.  

However, Sarkis teaches the second starts earlier than a start the first TB ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sarkis, the second starts earlier than a start the first TB, into the teachings of Khoshnevisan, in order to improve overall user experience by decreasing latency of high priority transmissions, such that high priority data may be sent (or received) before or during subsequent transmission of low priority data (Sarkis, [0148]).

With respect to claim 4, Khoshnevisan teaches receiving the second TB and the receiving the first TB as set forth above.

Khoshnevisan does not explicitly teach the second TB starts earlier than completion of the receiving the first TB.  

However, Sarkis teaches the second starts earlier than completion of the first ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sarkis, the second starts earlier than completion of the first, into the teachings of Khoshnevisan, in order to improve overall user experience by decreasing latency of high priority transmissions, such that high priority data may be sent (or received) before or during subsequent transmission of low priority data (Sarkis, [0148]).

With respect to claim 6, Khoshnevisan teaches wherein completion of the receiving the second DCI is later than completion of the receiving the first DCI ([0018]).

With respect to claim 7, Khoshnevisan teaches wherein a first CORESET group associated with a first CORESET group index comprises the first CORESET, and wherein a second CORESET group associated with a second CORESET group index comprises the second CORESET ([0127]).

With respect to claim 8, Khoshnevisan teaches wherein the transmitting the first acknowledgment for the first TB and the second acknowledgement for the second TB comprises: based on the first CORESET and the second CORESET being in different CORESET groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs and the second DCI received in a second CORESET of a second group of CORESETs).

Khoshnevisan does not explicitly teach transmitting the second acknowledgement prior to transmitting the first acknowledgment.  

However, Sarkis teaches transmitting the second acknowledgement prior to transmitting the first acknowledgment ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sarkis, transmitting the second acknowledgement prior to transmitting the first acknowledgment, into the teachings of Khoshnevisan, in order to improve overall user experience by decreasing latency of high priority transmissions, such that high priority data may be sent (or received) before or during subsequent transmission of low priority data (Sarkis, [0148]).

With respect to claim 9, Khoshnevisan teaches wherein the transmitting the first acknowledgment for the first TB and the second acknowledgement for the second TB comprises: based on the first CORESET and the second CORESET being in different CORESET groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs and the second DCI received in a second CORESET of a second group of CORESETs), transmitting the second acknowledgement after transmitting the first acknowledgment ([0030]).

With respect to claim 10, Khoshnevisan teaches A method comprising: 
receiving, by a wireless device, configuration parameters of a plurality of control resource sets (CORESETs) grouped into a plurality of control resource set (CORESET) groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs); 
receiving, via a channel associated with a first CORESET of the plurality of CORESETs, first downlink control information (DCI) indicating a first scheduled transmission of a first transport block (TB) ([0007], the UE to receive a set of DCIs for a set of data channels for a first TB… the first DCI received in a first control resource set (CORESET) of a first group of CORESETs); 
after receiving the first DCI, receiving, via a channel associated with a second CORESET of the plurality of CORESETs, second DCI indicating a second scheduled transmission of a second TB ([0007, 0018], receiving a DCI associated with a second TB); 
based on the first CORESET and the second CORESET being in different CORESET groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs and the second DCI received in a second CORESET of a second group of CORESETs), processing the second TB and the first TB ([0085], Accordingly, the UE may then transmit ACK information for the corresponding downlink data channels based on the attempting to decode the TB on resources of the downlink data channels as indicated by the multiple DCIs); and 
transmitting a first uplink signal associated with the first TB and a second uplink signal associated with the second TB ([0007, 0018], ACK information associated with the TB).

Although Khoshnevisan teaches the first scheduled transmission and the second scheduled transmission as set forth above.  Khoshnevisan does not explicitly teach wherein the second scheduled transmission starts earlier than the first scheduled transmission.  

However, Sarkis teaches wherein the second scheduled transmission starts earlier than the first scheduled transmission ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sarkis, wherein the second scheduled transmission starts earlier than the first scheduled transmission, into the teachings of Khoshnevisan, in order to improve overall user experience by decreasing latency of high priority transmissions, such that high priority data may be sent (or received) before or during subsequent transmission of low priority data (Sarkis, [0148]).

With respect to claim 11, Khoshnevisan teaches wherein the receiving the second DCI is based on the first CORESET and the second CORESET being in different CORESET groups ([0007]).

With respect to claim 12, Khoshnevisan teaches wherein the processing the second TB comprises at least one of: receiving the second TB ([0018]).

With respect to claim 13, Khoshnevisan teaches wherein the processing the first TB comprises at least one of: receiving the first TB ([0007, 0020]).

With respect to claim 14, Khoshnevisan teaches wherein the first uplink signal comprises at least one of: a first acknowledgment for the first TB ([0007).

With respect to claim 15, Khoshnevisan teaches based on the first CORESET and the second CORESET being in different CORESET groups: receiving the second TB based on the second DCI; and receiving the first TB based on the first DCI ([0007, 0018).

With respect to claim 18, Khoshnevisan teaches A method comprising: 
receiving, by a wireless device, configuration parameters of a plurality of control resource sets (CORESETs) grouped into a plurality of control resource set (CORESET) groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs); 
receiving, via a channel associated with a first CORESET of the plurality of CORESETs, first downlink control information (DCI) indicating a first scheduled transmission of a first transport block (TB) ([0007], the UE to receive a set of DCIs for a set of data channels for a first TB… the first DCI received in a first control resource set (CORESET) of a first group of CORESETs); 
receiving, via a channel associated with a second CORESET of the plurality of CORESETs, second DCI indicating a second scheduled transmission of a second TB ([0007, 0018], receiving a DCI associated with a second TB); and 
based on the first CORESET and the second CORESET being in different CORESET groups ([0007], the first DCI received in a first control resource set (CORESET) of a first group of CORESETs and the second DCI received in a second CORESET of a second group of CORESETs): processing the second TB ([0018], the ACK information associated with the second TB); and processing the first TB ([0085], Accordingly, the UE may then transmit ACK information for the corresponding downlink data channels based on the attempting to decode the TB on resources of the downlink data channels as indicated by the multiple DCIs).

Although Khoshnevisan teaches the first scheduled transmission and the second scheduled transmission as set forth above.  Khoshnevisan does not explicitly teach wherein the second scheduled transmission starts earlier than the first scheduled transmission.  

However, Sarkis teaches wherein the second scheduled transmission starts earlier than the first scheduled transmission ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message), and processing the first after processing the second ([0007], a first feedback message responsive to the first downlink transmission is scheduled to start no earlier than a second feedback message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sarkis, wherein the second scheduled transmission starts earlier than the first scheduled transmission, into the teachings of Khoshnevisan, in order to improve overall user experience by decreasing latency of high priority transmissions, such that high priority data may be sent (or received) before or during subsequent transmission of low priority data (Sarkis, [0148]).

With respect to claim 19, Khoshnevisan teaches wherein the processing the first TB comprises generating a first uplink signal to transmit the first TB, and wherein the processing the second TB comprises generating a second uplink signal to transmit the second TB ([0007, 0018]).

With respect to claim 20, Khoshnevisan teaches based on the first CORESET and the second CORESET being in different CORESET groups: transmitting the second TB based on the second DCI; and transmitting the first TB based on the first DCI ([0007, 0018]).

Allowable Subject Matter

Claims 5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190246378 A1; “ISLAM”, ([0122])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469